DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 07 Jan 2021. No claim is amended.

The declaration of Dennis Giesing (inventor), submitted by Applicants on 07 Jan 2021 under 37 CFR § 1.132, is acknowledged and will be further discussed below as the GIESING declaration herein.

This application is a domestic application, filed 16 Dec 2019; and claims benefit as a DIV of 14/628,900, filed 23 Feb 2015, issued as PAT 10543346; which claims benefit as a CON of PCT/US2013/057836, filed 03 Sep 2013; which claims benefit of provisional application 61/696,027, filed 31 Aug 2012.

Claims 1-23 are pending in the current application and are allowed herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)" In the instant case, the Applicant's remarks and the GIESING declaration are persuasive that the ordinary artisan would not have had a reasonable expectation of success that the modification of the medical device taught by LEE et al. by selection of oxaliplatin as taught in Lokich would by satisfactory for the intended purpose of LEE et al.
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1-23 are allowed in view of the GIESING declaration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JONATHAN S LAU/Primary Examiner, Art Unit 1623